Name: Commission Implementing Decision (EU) 2016/714 of 11 May 2016 concerning the extension of the action taken by the Netherlands on the making available on the market and use of the biocidal products VectoBacWG and Aqua-K-Othrine in accordance with Article 55(1) of Regulation (EU) No 528/2012 of the European Parliament and of the Council (notified under document C(2016) 2682)
 Type: Decision_IMPL
 Subject Matter: chemistry;  means of agricultural production;  Europe;  marketing
 Date Published: 2016-05-13

 13.5.2016 EN Official Journal of the European Union L 125/14 COMMISSION IMPLEMENTING DECISION (EU) 2016/714 of 11 May 2016 concerning the extension of the action taken by the Netherlands on the making available on the market and use of the biocidal products VectoBacWG and Aqua-K-Othrine in accordance with Article 55(1) of Regulation (EU) No 528/2012 of the European Parliament and of the Council (notified under document C(2016) 2682) (Only the Dutch text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (1) (hereinafter referred to as the Regulation), and in particular Article 55(1) thereof, Whereas: (1) Pursuant to the first paragraph of Article 55(1) of the Regulation, the Netherlands adopted on 7 October 2015 a decision to temporarily permit the making available on the market and use of VectoBacWG and Aqua-K-Othrine for the control by certified operators of larvae and adult invasive exotic mosquitoes, Aedes albopictus and Aedes japonicus, (hereinafter referred to as mosquitoes) for a period lasting until 1 November 2015. Owing to the end of the mosquito season, there was no reason to keep this permission during the winter season. The Netherlands informed without delay the Commission and the other Member States about this action and the justification for it in accordance with the second paragraph of Article 55(1) of the Regulation. (2) VectoBacWG contains Bacillus thuringiensis subsp. israelensis serotype H14, strain AM65-52 (hereinafter referred to as Bacillus thuringiensis israelensis) as an active substance and Aqua-K-Othrine contains deltamethrin as an active substance, both for use in product type 18 as defined in Annex V to the Regulation. According to the information provided by the Netherlands, the temporary measure was necessary in order to protect public health since these mosquitoes, found in the Netherlands on the premises of tyre trading companies, graveyards and allotment gardens, can be vector for tropical diseases, like dengue and chikungunya. Possible proliferation should be prevented as much and as early as possible. (3) On 12 January 2016, the Commission received the request from the Netherlands to decide that the measure may be extended in accordance with the third paragraph of Article 55(1) of the Regulation. The request was made based on the concern that there would otherwise be no appropriate alternative products for vector mosquito control available in the Netherlands on 1 April 2016 when the new mosquito season is expected to start. (4) The active substances Bacillus thuringiensis israelensis and deltamethrin (EC No 258-256-6, CAS No 52918-63-5) were both evaluated in the work programme for the systematic examination of all active substances already on the market on 14 May 2000, as laid down in Article 89 of the Regulation. (5) Following the approval of both active substances, applications for first authorisation of VectoBacWG and Aqua-K-Othrine were submitted in accordance with the second paragraph of Article 89(3) of the Regulation respectively in Greece and France and are still under evaluation. Applications wishing to seek the mutual recognition in sequence in the Netherlands in accordance with Article 33 of the Regulation are expected to be submitted once Greece and France have granted their authorisations. (6) The European Centre for Disease Prevention and Control acknowledges that the mosquitoes have undergone a dramatic global expansion facilitated in particular by human activities and have the potential to become a serious health threat. (7) While awaiting the authorisation in the Netherlands of VectoBacWG and Aqua-K-Othrine to be granted in accordance with Article 33 of the Regulation, it is appropriate to allow the Netherlands to extend the temporary measure for a total period not exceeding 550 days. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DECISION: Article 1 In accordance with Article 55(1) of Regulation (EU) No 528/2012, the Netherlands may extend for a total period not exceeding 550 days the measure to make available on the market and use VectoBacWG containing Bacillus thuringiensis israelensis and Aqua-K-Othrine containing deltamethrin (EC No 258-256-6, CAS No 52918-63-5) for product type 18 as defined in Annex V to the Regulation (insecticides, acaricides and products to control other arthropods) for vector mosquito control. Article 2 When taking the action referred to in Article 1, the Netherlands shall ensure that these products are used only by certified operators and under the supervision of the competent authority. Article 3 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 11 May 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 167, 27.6.2012, p. 1.